Case 1:19-cv-04598-JPH-TAB Document 24 Filed 06/11/20 Page 1 of 5 PageID #: 159




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DESMOND AARON,                                         )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )      No. 1:19-cv-04598-JPH-TAB
                                                       )
B. RUST Correctional officer,                          )
D. TEMPLE Correctional officer,                        )
C. COOPERIDER Lt., correctional officer,               )
                                                       )
                             Defendants.               )

          Entry Screening Amended Complaint and Directing Further Proceedings

        Plaintiff Desmond Aaron, an inmate at Pendleton Correctional Facility ("PCF"), brings this

 42 U.S.C. § 1983 action alleging that he was subjected to excessive force and retaliation by the

 defendants. Because Mr. Aaron is a "prisoner," the Court must screen his amended complaint,

 dkt. [12]. 28 U.S.C. § 1915A(a), (c).

                                          I. Screening Standard

        Pursuant to § 1915A(b), the Court must dismiss the amended complaint, or any portion of

 the amended complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks

 monetary relief against a defendant who is immune from such relief. In determining whether the

 amended complaint states a claim, the Court applies the same standard as when addressing a

 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

 714, 720 (7th Cir. 2017).




                                                   1
Case 1:19-cv-04598-JPH-TAB Document 24 Filed 06/11/20 Page 2 of 5 PageID #: 160




                                   II. The Amended Complaint

        The amended complaint names the same defendants: Correctional Officer B. Rust,

 Correctional Officer D. Temple, and Lt. C. Cooperider. Mr. Aaron seeks compensatory and

 punitive damages and injunctive relief.

        The following facts were alleged in his original complaint, dkt. [1] at 6–13, and were

 repeated verbatim in his amended complaint, dkt. [12] at 8–12:

        Mr. Aaron alleges that on October 3, 2019, he was assaulted without reason by the

 defendants. Mr. Aaron alleges that the officers slammed his head on the concrete and twisted his

 ankles and wrists, causing extreme pain and a possible concussion. Mr. Aaron alleges the

 defendants refused to obtain medical treatment for Mr. Aaron in an effort to cover up the assault.

        Mr. Aaron also alleges that Lt. Cooperider has abused Mr. Aaron's rights on other

 occasions. He alleges Lt. Cooperider refused to provide Mr. Aaron meals several times and once

 read Mr. Aaron's request for healthcare without permission and wrote a conduct report for the

 contents of the request. The conduct report was subsequently dismissed. Mr. Aaron alleges that

 Lt. Cooperider's actions amount to retaliation.

        The following facts were first alleged in his amended complaint:

        On February 20, 2020, Mr. Aaron was assaulted by an unknown correctional officer. He

 alleges the officer sprayed him with mace saying he was not the lieutenant or other correctional

 officers (presumably referring to the defendants) and that if he filed a complaint there would be a

 problem. He alleges this assault violated his Eighth Amendment rights.

        On February 20, 2020, Mr. Aaron was placed in segregation. He was not provided with

 new clothing or hygiene until March 2, 2020, despite the fact that the clothing he had was

 contaminated with mace. For eleven days, he was unable to practice any personal hygiene.



                                                   2
Case 1:19-cv-04598-JPH-TAB Document 24 Filed 06/11/20 Page 3 of 5 PageID #: 161




 Mr. Aaron spoke with the property room officer D. Davis about needing new items, and D. Davis

 told him that he knew what Mr. Aaron needed and, if he kept asking, it would just take longer.

 Mr. Aaron believes the delay was out of retaliation for the encounter between Mr. Aaron and the

 unnamed correctional officer from the macing incident.

         Mr. Aaron was released from segregation on March 5, 2020. No conduct report was ever

 written up about the February 20 incident. He was placed back in the same cell house with the

 correctional officer who had assaulted him, despite telling other staff that he felt unsafe around

 this officer.

                                     III. Discussion of Claims

         The claims identified in the first screening will proceed. That is, Mr. Aaron's Eighth

 Amendment excessive force claims against Correctional Officer B. Rust, Correctional Officer D.

 Temple, and Lt. C. Cooperider shall proceed, and Mr. Aaron's First Amendment retaliation claim

 against Lt. Cooperider shall proceed. Further, the Court also identifies an Eighth Amendment

 deliberate indifference claim for failure to seek medical care for Mr. Aaron's injuries after the

 assault, which shall proceed against Correctional Officer B. Rust, Correctional Officer D. Temple,

 and Lt. C. Cooperider.

         The claims surrounding the February 20 incident and subsequent time in segregation are

 dismissed for failure to state a claim upon which relief can be granted. Mr. Aaron does not

 allege that Correctional Officer B. Rust, Correctional Officer D. Temple, or Lt. C. Cooperider were

 involved in the assault or segregation. "Individual liability under § 1983… requires personal

 involvement in the alleged constitutional deprivation." Colbert v. City of Chicago, 851 F.3d 649,

 657 (7th Cir. 2017) (internal quotation omitted).




                                                 3
Case 1:19-cv-04598-JPH-TAB Document 24 Filed 06/11/20 Page 4 of 5 PageID #: 162




         The only parties involved—the unnamed correctional officer and Officer Davis—are not

 defendants in this action. Nor should they be. A plaintiff may join defendants in a single lawsuit

 only if the grounds for relief "aris[e] out of the same transaction, occurrence, or series of

 transactions or occurrences" and "[some] question of law or fact common to all defendants will

 arise in the action." Fed. R. Civ. P. 20(a)(2). "Misjoinder of parties is not a ground for dismissing

 an action." Fed. R. Civ. P. 21. But complaints with misjoined defendants should be rejected, "either

 by severing the action into separate lawsuits or by dismissing improperly joined defendants."

 Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011). The new allegations in Mr. Aaron's amended

 complaint involve a completely separate assault and poor conditions while in segregation. If

 Mr. Aaron wishes to pursue these claims, he must do so with a separate complaint in a separate

 action. Owens, 635 F.3d at 952. However, the Court notes that any claim against an unnamed

 defendant would be dismissed because "it is pointless to include lists of anonymous defendants in

 federal court; this type of placeholder does not open the door to relation back ... nor can it otherwise

 help the plaintiff." Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (internal citations

 omitted).

                                            IV. Conclusion

         The amended complaint, dkt. [12], is now the operative complaint in this action. Eighth

 Amendment excessive force and deliberate indifference claims shall proceed against Correctional

 Officer B. Rust, Correctional Officer D. Temple, and Lt. C. Cooperider. A First Amendment

 retaliation claim against Lt. Cooperider shall proceed. The defendants shall file their answer

 within fourteen days of this Order.

         If Mr. Aaron wishes to pursue claims related to the February 20 incident and subsequent

 placement in segregation, he must file a separate lawsuit.



                                                    4
Case 1:19-cv-04598-JPH-TAB Document 24 Filed 06/11/20 Page 5 of 5 PageID #: 163




 SO ORDERED.

Date: 6/11/2020




 Distribution:

 DESMOND AARON
 999062
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Thomas Joseph Flynn
 INDIANA ATTORNEY GENERAL
 tom.flynn@atg.in.gov

 Mollie Ann Slinker
 INDIANA ATTORNEY GENERAL
 mollie.slinker@atg.in.gov




                                               5
